Beferee’s report—when conclusive —practice on appeal.
The report of a referee, like the verdict of a jury, cannot be set aside, when based upon evidence fairly conflicting, except where the report is so manifestly against the weight of the evidence as to make it apparent that some mistake, bias or partiality has interfered with the cause of justice."Where there is no statement that the case on appeal contains all the evidence, it must be presumed that the evidence was sufficient to sustain the findings.Appeal by defendants from a judgment upon the report of a referee.